
	
		II
		Calendar No. 50
		112th CONGRESS
		1st Session
		H. R. 1229
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 12, 2011
			Received; read the first time
		
		
			May 16, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Outer Continental Shelf Lands
		  Act to facilitate the safe and timely production of American energy resources
		  from the Gulf of Mexico, to require the Secretary of the Interior to conduct
		  certain offshore oil and gas lease sales, and for other purposes.
		  
	
	
		1.Short titleThis title may be cited as the
			 Putting the Gulf of Mexico Back to
			 Work Act.
		IAmendment to the
			 Outer Continental Shelf Lands Act
			101.Amendment to
			 Outer Continental Shelf Lands Act
				(a)AmendmentSection 11(d) of the Outer Continental
			 Shelf Lands Act (43
			 U.S.C. 1340(d)) is amended to read as follows:
					
						(d)Drilling
				Permits
							(1)In
				generalThe Secretary shall by regulation require that any lessee
				operating under an approved exploration plan—
								(A)must obtain a
				permit before drilling any well in accordance with such plan; and
								(B)must obtain a new
				permit before drilling any well of a design that is significantly different
				than the design for which an existing permit was issued.
								(2)Safety review
				requiredThe Secretary shall not issue a permit under paragraph
				(1) without ensuring that the proposed drilling operations meet all—
								(A)critical safety
				system requirements, including blowout prevention; and
								(B)oil spill response
				and containment requirements.
								(3)Timeline
								(A)The Secretary shall decide whether to issue
				a permit under paragraph (1) within 30 days after receiving an application for
				the permit. The Secretary may extend such period for up to two periods of 15
				days each, if the Secretary has given written notice of the delay to the
				applicant. The notice shall be in the form of a letter from the Secretary or a
				designee of the Secretary, and shall include the names and titles of the
				persons processing the application, the specific reasons for the delay, and a
				specific date a final decision on the application is expected.
								(B)If the application
				is denied, the Secretary shall provide the applicant—
									(i)in writing, clear
				and comprehensive reasons why the application was not accepted and detailed
				information concerning any deficiencies, and
									(ii)an opportunity to
				remedy any deficiencies.
									(C)If the Secretary
				has not made a decision on the application by the end of the 60-day period
				beginning on the date the application is received by the Secretary, the
				application is deemed
				approved.
								.
				(b)Deadline for
			 certain permit applications under existing leases
					(1)In
			 generalNotwithstanding the amendment made by subsection (a), a
			 lease under which a covered application is submitted to the Secretary of the
			 Interior shall be considered to be in directed suspension during the period
			 beginning May 27, 2010, and ending on the date the Secretary issues a final
			 decision on the application, if the Secretary does not issue a final decision
			 on the application—
						(A)before the end of
			 the 30-day period beginning on the date of enactment of this Act, in the case
			 of a covered application submitted before such date of enactment; or
						(B)before the end of the 30-day period
			 beginning on the date the application is received by the Secretary, in the case
			 of a covered application submitted on or after such date of enactment.
						(2)Covered
			 applicationIn this
			 subsection the term covered application means an application for
			 a permit to drill under an oil and gas lease under the Outer Continental Shelf
			 Lands Act in effect on the date of enactment of this Act, that—
						(A)represents a resubmission of an approved
			 permit to drill (including an application for a permit to sidetrack) that was
			 approved by the Secretary before May 27, 2010; and
						(B)is received by the
			 Secretary after October 12, 2010, and before the end of the 30-day period
			 beginning on the date of enactment of this Act.
						102.Extension of
			 certain outer Continental Shelf leases
				(a)Definition of
			 Covered LeaseIn this section, the term covered
			 lease means each oil and gas lease for the Gulf of Mexico outer
			 Continental Shelf region issued under section 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C.
			 1337) that—
					(1)(A)was not producing as of
			 April 30, 2010; or
						(B)was suspended from operations, permit
			 processing, or consideration, in accordance with the moratorium set forth in
			 the Minerals Management Service Notice to Lessees and Operators No. 2010–N04,
			 dated May 30, 2010, or the decision memorandum of the Secretary of the Interior
			 entitled Decision memorandum regarding the suspension of certain
			 offshore permitting and drilling activities on the Outer Continental
			 Shelf and dated July 12, 2010; and
						(2)by its terms would expire on or before
			 December 31, 2011.
					(b)Extension of
			 covered leasesThe Secretary of the Interior shall extend the
			 term of a covered lease by 1 year.
				(c)Effect on
			 suspensions of operations or productionThe extension of covered
			 leases under this section is in addition to any suspension of operations or
			 suspension of production granted by the Minerals Management Service or Bureau
			 of Ocean Energy Management, Regulation and Enforcement after May 1,
			 2010.
				IIJudicial Review
			 of Agency Actions Relating to Outer Continental Shelf Activities in the Gulf of
			 Mexico
			201.Definitions for
			 titleIn this title—
				(1)the term covered civil
			 action means a civil action containing a claim under
			 section
			 702 of title 5, United States Code, regarding agency action (as
			 defined for the purposes of that section) affecting a covered energy project in
			 the Gulf of Mexico; and
				(2)the term covered energy
			 project means the leasing of Federal lands of the Outer Continental
			 Shelf (including submerged lands) for the exploration, development, production,
			 processing, or transmission of oil, natural gas, wind, or any other source of
			 energy in the Gulf of Mexico, and any action under such a lease, except that
			 the term does not include any disputes between the parties to a lease regarding
			 the obligations under such lease, including regarding any alleged breach of the
			 lease.
				202.Exclusive venue
			 for certain civil actions relating to covered energy projects in the Gulf of
			 MexicoVenue for any covered
			 civil action shall not lie in any district court not within the 5th circuit
			 unless there is no proper venue in any court within that circuit.
			203.Time limitation
			 on filingA covered civil
			 action is barred unless filed no later than the end of the 60-day period
			 beginning on the date of the final Federal agency action to which it
			 relates.
			204.Expedition in
			 hearing and determining the actionThe court shall endeavor to hear and
			 determine any covered civil action as expeditiously as possible.
			205.Standard of
			 reviewIn any judicial review
			 of a covered civil action, administrative findings and conclusions relating to
			 the challenged Federal action or decision shall be presumed to be correct, and
			 the presumption may be rebutted only by the preponderance of the evidence
			 contained in the administrative record.
			206.Limitation on
			 prospective reliefIn a
			 covered civil action, the court shall not grant or approve any prospective
			 relief unless the court finds that such relief is narrowly drawn, extends no
			 further than necessary to correct the violation of a legal requirement, and is
			 the least intrusive means necessary to correct that violation.
			207.Limitation on
			 attorneys’ feesSections 504
			 of title 5, United States Code, and 2412 of title 28, United States Code
			 (together commonly called the Equal Access to Justice Act) do not apply to a
			 covered civil action, nor shall any party in such a covered civil action
			 receive payment from the Federal Government for their attorneys’ fees,
			 expenses, and other court costs.
			IIIRestarting
			 American Offshore Leasing Now Act
			301.Short
			 titleThis title may be cited
			 as the Restarting American Offshore
			 Leasing Now Act.
			302.Requirement to
			 conduct proposed oil and gas Lease Sale 216 in the Central Gulf of
			 Mexico
				(a)In
			 generalThe Secretary of the Interior shall conduct offshore oil
			 and gas Lease Sale 216 under section 8 of the Outer Continental Shelf Lands Act
			 (33 U.S.C.
			 1337) as soon as practicable, but not later than 4 months after
			 the date of enactment of this Act.
				(b)Environmental
			 reviewFor the purposes of that lease sale, the Environmental
			 Impact Statement for the 2007–2012 5-Year OCS Plan and the Multi-Sale
			 Environmental Impact Statement are deemed to satisfy the requirements of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				303.Requirement to
			 conduct proposed oil and gas Lease Sale 218 in the Western Gulf of
			 Mexico
				(a)In
			 generalThe Secretary of the Interior shall conduct offshore oil
			 and gas Lease Sale 218 under section 8 of the Outer Continental Shelf Lands Act
			 (33 U.S.C.
			 1337) as soon as practicable, but not later than 8 months after
			 the date of enactment of this Act.
				(b)Environmental
			 reviewFor the purposes of that lease sale, the Environmental
			 Impact Statement for the 2007–2012 5-Year OCS Plan and the Multi-Sale
			 Environmental Impact Statement are deemed to satisfy the requirements of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				304.Requirement to
			 conduct proposed oil and gas Lease Sale 220 on the Outer Continental Shelf
			 offshore Virginia
				(a)In
			 generalThe Secretary of the Interior shall conduct offshore oil
			 and gas Lease Sale 220 under section 8 of the Outer Continental Shelf Lands Act
			 (33 U.S.C.
			 1337) as soon as practicable, but not later than one year after
			 the date of enactment of this Act.
				(b)Prohibition on
			 conflicts with military operationsThe Secretary shall not make
			 any tract available for leasing under this section if the President, through
			 the Secretary of Defense, determines that drilling activity on that tract would
			 create an unreasonable conflict with military operations.
				305.Requirement to
			 conduct proposed oil and gas Lease Sale 222 in the Central Gulf of
			 Mexico
				(a)In
			 generalThe Secretary of the Interior shall conduct offshore oil
			 and gas Lease Sale 222 under section 8 of the Outer Continental Shelf Lands Act
			 (33 U.S.C.
			 1337) as soon as practicable, but not later than June 1,
			 2012.
				(b)Environmental
			 ReviewFor the purposes of that lease sale, the Environmental
			 Impact Statement for the 2007–2012 5-Year OCS Plan and the Multi-Sale
			 Environmental Impact Statement are deemed to satisfy the requirements of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				306.DefinitionsIn this title:
				(1)The term
			 Environmental Impact Statement for the 2007–2012 5 Year OCS Plan
			 means the Final Environmental Impact Statement for Outer Continental Shelf Oil
			 and Gas Leasing Program: 2007–2012 (April 2007) prepared by the Secretary of
			 the Interior.
				(2)The term
			 Multi-Sale Environmental Impact Statement means the
			 Environmental Impact Statement for Proposed Western Gulf of Mexico OCS Oil and
			 Gas Lease Sales 204, 207, 210, 215, and 218, and Proposed Central Gulf of
			 Mexico OCS Oil and Gas Lease Sales 205, 206, 208, 213, 216, and 222 (September
			 2008) prepared by the Secretary of the Interior.
				
	
		
			Passed the House of
			 Representatives May 11, 2011.
			Karen L. Haas,
			Clerk
		
	
	
		May 16, 2011
		Read the second time and placed on the
		  calendar
	
